NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT VAUGHN SMITH,                            No. 21-15532

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02657-MTL-ESW

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Arizona state prisoner Albert Vaughn Smith appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo legal

rulings on exhaustion and for clear error disputed issues of material fact. Albino v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Smith failed

to exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 578 U.S. 632, 638, 642-44 (2016) (holding that an inmate

must exhaust such administrative remedies as are available before bringing suit,

and describing limited circumstances in which administrative remedies are

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (explaining proper

exhaustion requires “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits)” (emphasis,

citation, and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                    21-15532